Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com July 8, 2010 To the Board of Directors of Rolling Technologies, Inc. Kuala Lumpur, Malaysia To Whom It May Concern: Consent of Independent Registered Public Accounting Firm Silberstein Ungar, PLLC (formerly Maddox Ungar Silberstein, PLLC), hereby consents to the use in the Form S-1 (Post-Effective Amendment No.2 to Form SB-2/A), Registration Statement under the Securities Act of 1933, filed by Rolling Technologies, Inc. of our report dated October 26, 2009, relating to the financial statements of Rolling Technologies, Inc., a Nevada Corporation, as of July 31, 2009 and 2008 and for the years then ended and for the period from July 27, 2007 (inception) to July 31, 2009, and the reference to us under the heading “Interests of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
